EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on1/11/2021, claims 2-4, 17-18, 20 were cancelled; claims 1, 5-12, 14-16, 19 were amended; no new claims were added. As a result, claims 1, 5-16, 19 are pending, of which claims 1, 16, and 19 are in independent form.
Amended Specification pages have been entered of record.
Allowable Subject Matter
Claims 1, 5-16, and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Allowable subject matter indicated as dependent claims 4, 8, 18, 20 identified in the previous action has been incorporated into independent claims 1, 16, and 19 along with limitations of all the intervening dependent claims.
Prior arts of record and further search do not explicitly teach or suggest the following limitations in claims 1, 16, and 19 – “progressively learn at least one selected from the group of first data security classifications for data owners and second data security classifications for data elements associated with the data owners based on previous processing of data files by the instructions, and in response to failing to determine the at least one selected from the group of the first data security classification and the second data security classification based on the first and second data security classifications learned by the machine learning instructions, predict at least one selected from the group of the first data security classification and the second data security classification based on (i) learned classifications of other data files, (ii) metadata included in the data file, and (iii) composite metadata compiled within the trusted internal computing network, wherein at least one selected from the group of the first data security classification and the second data security classification are determined by the first instructions based on the first and second data security classifications learned by the machine learning instructions” in claims 1, 16, and 19, in view of all other limitations of claims 1, 16, and 19, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497